United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BAY PINES VETERANS MEDICAL CENTER,
Bay Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-560
Issued: August 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 16, 2012 appellant, through his representative, filed a timely appeal from a
July 22, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employee’s Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3(e), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for the period
December 18, 2009 to July 1, 2010.
FACTUAL HISTORY
On September 2, 2009 appellant, then a 58-year-old floor finishing worker, filed an
occupational disease claim attributing his back pain to lifting, pulling and kneeling requirements
1

5 U.S.C. §§ 8101-8193.

in his job. OWCP accepted that he aggravated/exacerbated his lumbar degenerative disc
condition and developed lumbar radiculopathy. Appellant stopped work on September 3, 2009
and did not return.
In a September 25, 2009 report, Dr. Constantine Bouchlas, a Board-certified physiatrist,
advised that appellant presented with low back pain that had worsened over the previous two
years. Appellant noted previous treatment at the employing establishment, a prior history of
back problems and surgery for a left knee meniscal tear. Dr. Bouchlas related that appellant had
recently stopped work, listing September 1, 2009 as the date of injury, although there was “no
particular injury” and no physician had taken him off of work. He stated that an August 28, 2009
magnetic resonance imaging scan report found that appellant had arthritic changes in his low
back that had been present for many years. Dr. Bouchlas advised that appellant continue with
treatment at the employing establishment.
On July 1, 2010 appellant filed a Form CA-7 claim for wage-loss compensation for the
period December 18, 2009 to July 1, 2010. In a July 12, 2010 letter, OWCP requested that
appellant submit additional medical evidence to establish his disability for work during the
period claimed.
With a July 29, 2010 cover letter, appellant’s attorney submitted a May 4, 2010 report
from Dr. Samuel Joseph, Jr., a Board-certified orthopedic surgeon, and a July 13, 2010
functional capacity evaluation. Dr. Joseph stated that he treated appellant since December 2009
for exacerbation of lumbar degenerative disease at L3-4 with bilateral lumbar radiculopathy. He
opined that the conditions were causally related to appellant’s daily job duties of loading and
unloading multiple boxes weighing up to 70 pounds, pulling up flooring and working on hands
and knees. Dr. Joseph advised that appellant’s condition was permanent and that surgery and
epidural injections had been recommended. He opined that appellant should have sedentary
restrictions with the ability to change positions as needed. Dr. Joseph stated that appellant could
not lift 50- to 70-pound boxes and that precise lifting restrictions would require a functional
capacity evaluation. On July 13, 2010 appellant underwent a functional capacity evaluation,
which found that he was capable of working in a light classification level but not capable of
working as a floor covering specialist, which was at the heavy classification level.
By decision dated August 24, 2010, OWCP denied the claim for wage-loss benefits from
December 18, 2009 through July 10, 2010.
On August 27, 2010 appellant requested a telephonic hearing before an OWCP hearing
representative, which was held on May 9, 2011. Appellant’s attorney argued that Dr. Joseph’s
May 4, 2010 report established that appellant was unable to perform his job duties and that the
functional capacity evaluation demonstrated that he was unable to perform the floor finishing
duties of his position. He stated that appellant did not want to undergo surgery and continued to
be treated. Appellant described his job duties. He last worked on September 3, 2009 and used
leave until he filed his claim for wage loss beginning December 18, 2009. Appellant opined that
he was unable to return to his job due to the strenuous nature of his position and his back pain.
He indicated that the employing establishment had not offered any vocational rehabilitation
services.

2

Following the hearing, OWCP received a May 23, 2011 response from the employing
establishment, progress notes from the Bay Pines VA Health Care System pertaining to
appellant’s back treatment and copies of diagnostic tests. Heather Nichol of the employing
establishment advised that, after appellant filed his claim, he stopped reporting to work.
Appellant did not submit any medical documentation to the employer which would allow it to
provide him a limited-duty job offer.
In a May 27, 2011 report, Dr. Gregory J. Smith, a Board-certified internist, advised that
he has been appellant’s physician for the past several years. He stated that appellant had been
unable to perform his duties as a floor installation specialist since a September 2009 injury.
Appellant had advanced degenerative arthritis in both the cervical and lumbar areas, as well as
arthritic knee pain. Dr. Smith opined that appellant should no longer be doing floor covering
work or any other work that required heavy lifting, frequent bending, stooping or kneeling.
By decision dated July 22, 2011, an OWCP hearing representative affirmed the
August 24, 2010 decision.
LEGAL PRECEDENT
For each period of disability claimed, an employee has the burden of establishing that he
was disabled for work as a result of the accepted employment injury.2 Whether a particular
injury causes an employee to become disabled for work and the duration of that disability, are
medical issues that must be proved by a preponderance of probative and reliable medical opinion
evidence.3 The Board will not require OWCP to pay compensation for disability in the absence
of medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.4
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.5 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.6 An employee who has a physical impairment causally related to his federal
employment, but who nonetheless has the capacity to earn the wages she was receiving at the
time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.7 When, however, the medical evidence establishes that the residuals or sequelae of an

2

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also David H. Goss, 32 ECAB 24 (1980).

3

See Edward H. Horton, 41 ECAB 301 (1989).

4

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

5

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
6

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

7

Merle J. Marceau, 53 ECAB 197 (2001).

3

employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his employment, he is entitled to compensation for any loss of wages.
ANALYSIS
OWCP accepted appellant’s claim for aggravation of lumbar degenerative disc disease
and lumbar radiculopathy. Appellant stopped work on September 3, 2009 and filed a claim for
wage-loss compensation from December 18, 2009 to July 1, 2010. It is his burden of proof to
establish the claimed period of employment-related disability. On July 12, 2010 OWCP advised
appellant of the evidence needed to establish his claim. The Board finds that he did not submit
sufficient medical evidence to establish that his disability beginning December 18, 2009 was
causally related to his accepted conditions. Appellant did not submit a narrative medical report
from a treating physician to explain how his disability was related to the accepted employmentrelated conditions.
Dr. Joseph opined that appellant’s exacerbation of lumbar degenerative disease at L3-4
with bilateral lumbar radiculopathy was causally related to his daily job duties of loading and
unloading multiple boxes weighing up to 70 pounds, pulling up flooring and working on hands
and knees. He stated that appellant’s condition was permanent and recommended surgery and
epidural injections. Dr. Joseph stated that appellant could not lift 50- to 70-pound boxes and
opined that he should have sedentary restrictions with the ability to change position as needed.
A July 13, 2010 functional capacity evaluation confirmed that appellant was capable of working
in a light classification level but not capable of working in his current position as a floor
covering specialist as it was at the heavy classification level. While Dr. Joseph was of the
general opinion appellant could not perform his current position because of his work-related
conditions, he did not address the specific dates of disability claimed, December 18, 2009 to
July 1, 2010, or provide sufficient medical rationale in light of his conclusion to explain why
appellant was disabled or partially disabled as a result of the accepted conditions.8 Without
reasoned medical evidence supporting that appellant had employment-related disability during
the period in question, he has not met his burden of proof to establish his claim for wage-loss
compensation beginning December 18, 2009.9
Dr. Smith opined that appellant was unable to perform the heavy lifting, frequent
bending, stooping and kneeling requirements of his position. But he failed to provide a narrative
opinion addressing the relationship of appellant’s inability to work on the dates in question to the
accepted conditions. Thus, Dr. Smith’s report is insufficient to establish appellant’s claim.
The medical report most contemporaneous with appellant’s work stoppage, Dr. Bouchlas’
September 25, 2009 report, noted that appellant stopped work without a physician’s input.
Dr. Bouchlas did not state whether appellant was totally disabled or if he had any particular work
8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
9

There also is no evidence that appellant sought work within his restrictions after he stopped work. See 20
C.F.R. § 10.515(a) (if an employee cannot return to the job held at the time of injury from the effects of the workrelated injury, he or she must seek work).

4

restrictions. The other medical evidence of record, including diagnostic studies and progress
reports, are insufficient to establish appellant’s wage-loss claim as no medical opinion is offered
on disability due to the work injury or accepted conditions during the periods of wage loss
claimed.
Appellant argues on appeal that since his physicians restricted his physical capacity in
December 2009, the only logical inference was that he was totally disabled from his job duties in
December 2009. As noted, the medical evidence does not sufficiently address the causal
relationship of appellant’s alleged disability during the claimed period to his accepted workrelated injuries. Therefore, appellant failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he was disabled for the period
December 18, 2009 to July 1, 2010 due to his accepted work-related injuries.
ORDER
IT IS HEREBY ORDERED THAT the July 22, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 14, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

